Case 1:19-cr-20123-RS Document 23 Entered on FLSD Docket 05/22/2019 Page 1 of 1



                     CRIM INAL CALENDAR CALL M INU TES

                              UNITED STATES DISTRICT COURT
                              SO UTHERN DISTRICT OF FLO RIDA

               H ON O M BLE       FED ER ICO A .M O R EN O             Presiding

  Case N o.    19-20123-CR-M O REN O               Date:     M av 21.2019

  Clerk'
       .          Shirlev Christie                 Reporter;   Gilda Pastor-llernandez

  U SPO :              N /A                        lntep reter: N /A

  UNITED STATES OF AM ERICA vs. GasparHuerta;CarlosDuran and DouclasM arin



  AUSA :      YvolmeRodrizuez-schack

  Defendantts)Counsel: IanM cDonald.AFPD'
                                        .SilviaPinera-vazquez.Esp.'
                                                                  .PhilHorowitz.Esq.
  coveringforVictorRochasEsg.


  Defendantts):       Present        NotPresent xxx                InCustody
  Reason forhearing: C alendar Callfor the two-w eek trialperiod beeinnine:

                                  M av 28.2019

  Resultofhearing:     Defendants'ore tenus M otion to ContinueTrialDate ID.E.221is
  G R AN TED .

  Tim eisEXCLUDABLE pursuantto 18 U.S.C.î3161(h)(8)

  Trialiscontinued tothetwo-week period of: June24.2019                  @ 9:00 AM
  Calendarcallissetfor: June18.2019              @ 2:00           PM ,written orderto
  follow .

  M ISC :



  TIM E:      15 m inutes
